Citation Nr: 1706487	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable initial rating for hallux valgus of the right foot.

3.  Entitlement to extension of a temporary total (100 percent) rating beyond March 31, 2013 based upon convalescence following surgery of left foot hallux valgus, under the provisions of 38 C.F.R. § 4.30.

4.  Entitlement to a higher initial rating for hallux valgus of the left foot, rated as noncompensable prior to February 21, 2013, and 10 percent from February 21, 2013 (exclusive of periods of temporary total (100 percent) ratings assigned under 38 C.F.R. § 4.30).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of June 2008 (hypertension), August 2012 (right and left hallux valgus) and September 2013 (temporary total rating) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2013, the Veteran provided testimony before the undersigned Veterans Law Judge with respect to the issue of entitlement to service connection for hypertension.  A transcript of the hearing is of record.  In April and October 2013, the Board remanded that issue for further development.

The other issues currently on appeal were perfected for appellate review following the Board's October 2013 remand.  In an August 2014 VA Form 9, the Veteran indicated that he would like to testify at a Board hearing with respect to these issues.  However, the record shows that the Veteran subsequently cancelled the hearing request.  

In January 2017, the Veteran submitted additional evidence along with a waiver of initial RO consideration of the evidence.


FINDINGS OF FACT

1.  Hypertension was not manifested during service, or within one year thereafter, and has not been shown to be causally or etiologically related to the Veteran's military service.

2.  Throughout the appeal period, the Veteran's right foot hallux valgus did not undergo operation with resection of the metatarsal head and was not manifested by severe disability, equivalent to amputation of the great toe.

3.  The Veteran's February 21, 2013 surgery for left foot hallux valgus did not result in the need for doctor-mandated convalescence, severe post-operative residuals or immobilization by cast beyond March 31, 2013.

4.  Prior to February 21, 2013, the Veteran's left foot hallux valgus did not undergo operation with resection of the metatarsal head and was not manifested by severe disability, equivalent to amputation of the great toe.

5.  From April 1, 2013 through November 24, 2015 and from March 1, 2016, the Veteran's left foot hallux valgus has been assigned the maximum schedular disability rating, and the need for referral for an extraschedular rating has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a compensable initial rating for right foot hallux valgus have not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2016).
  
3.  Prior to February 21, 2013, the criteria for a compensable initial rating for left foot hallux valgus were not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2016).

4.  The criteria for extension of a temporary total (100 percent) rating beyond March 31, 2013 for convalescence following left foot hallux valgus surgery are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.30 (2016).

5.  From April 1, 2013 to November 24, 2015, and from March 1, 2016, the criteria for a rating higher than 10 percent for left foot hallux valgus have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in letters dated in June 2007 and February 2013, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U .S. 1696 (2009); See also 38 C.F.R. § 3.159(b)(3). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  As noted above, this claim was last remanded by the Board in October 2013 in order to obtain complete VA treatment records.  The requested records have been obtained and associated with the claims file.  The Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

The Board notes that in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing." Here, the Board notes that the rating criteria for disabilities of the feet are not based on range of motion.  Therefore, such testing would not provide any relevant information to allow the Board to rate the Veteran's disability.  As such, an additional remand is not necessary.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims.

Service Connection for Hypertension

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as cardiovascular-renal disease including hypertension, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease including hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran contends that she suffers from hypertension and that her hypertension first manifested during active service in the form of headaches.  The Veteran notes that although hypertension was not diagnosed in service, the service treatment records document her headaches, and the headaches were a precursor to her hypertension diagnosis.  She also maintains that she was initially diagnosed with hypertension within a year of discharge from service by a physician who is now deceased and whose medical records are no longer available.

The Veteran's service treatment records do not show any complaints or findings of hypertension.  The records confirm that the Veteran was seen on several occasions with complaints of headaches.

Post-service, an April 1993 private treatment record from Dr. R.A.J., notes that the Veteran was seen for headaches and dizziness and that she went to the emergency room at Richmond Memorial Hospital where she was apparently diagnosed as having hypertension.  It was further noted that she was treated and released from the hospital.  Handwritten notes from Dr. R.A.J. dated in April 1993 indicate that the Veteran went to Richmond Memorial Hospital emergency room the night before for headache, dizziness, and nausea.

On VA examination in June 2011, the Veteran was diagnosed as having essential hypertension. She reported that she was initially diagnosed with hypertension in 1983 by a private physician.  She stated that she could not provide any medical records to document this and she could not state what medication she was taking in 1983.  Furthermore, the examiner noted that a review of the Veteran's extensive military records from 1983 showed every blood pressure recording in the normal range.  The examiner opined that it is less likely as not that the Veteran's hypertension manifested in, was aggravated by, or is in any way related to her active military service.  Notably, the examiner stated that the Veteran's complaints of headaches in military service were not a manifestation of hypertension.  The examiner stated that every available blood pressure reading during service was exhaustively reviewed, including numerous visits for headaches and that every documented blood pressure reading was normal, without exception.  As far as etiology of the hypertension, the examiner stated that the Veteran had essential hypertension.  

In a May 2012 statement, the Veteran's father stated that within a year of her discharge from service, he took her to the emergency room where she was diagnosed with high blood pressure readings and tremendous headaches.  He reported that she was placed on various medications for treatment of her high blood pressure and that she continued to take this medication at the present time.  

In this case, the medical evidence shows a current diagnosis of hypertension.  At the outset, however, it is noted that presumptive service connection is not warranted because hypertension is not shown within the first post-service year of  active duty service.  38 C.F.R. § 3.307, 3.309.  While the Veteran contends that she was initially diagnosed as having hypertension within a year of her discharge from service, there is simply no medical or objective evidence to support this assertion.  Statements by the Veteran and/or his father as to the Veteran's medical history of diagnosis, neither of whom has been shown to have requisite medical knowledge, filtered in a layman's observation, do not suffice as such. 

Moreover, the persuasive evidence of record also indicates that the Veteran's hypertension is not related her active duty service.  Although the Veteran claims that her hypertension is related to her complaints of headaches during service, the June 2014 VA examiner has opined otherwise.  The examiner reported that a careful review of the all the blood pressure readings in service were normal and that such readings do not show the onset of hypertension during service.  Thus, the more probative evidence of record does not link hypertension to any incident of military service, to include documented headaches.

Although the Veteran might believe that her hypertension is related to her period of active duty, her lay opinion is outweighed by the medical evidence against the claim.  In this regard, the Board has considered the Veteran's assertions.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Concerning this, the Board is mindful that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309   (2007) (lay testimony is competent to establish the presence of varicose veins). However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether her hypertension is related to her active duty service.  Thus, the Board concludes that, although the Veteran is competent to report symptoms she experienced, her statements as to the cause and diagnosis of her hypertension do not constitute competent evidence because the cause of her hypertension is a medical matter and not capable of lay observation.  Accordingly, for the reasons noted above, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension. 

Accordingly, because the medical evidence of record does not support a finding that the Veteran's hypertension was incurred in active service, there is no basis upon which to grant this claim.

Increased Ratings for Hallux Valgus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

While the requirements of Correia are deemed to be inapplicable as the service-connected hallux valgus is not rated based on limitation of motion, the Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Service connection for right foot and left foot hallux valgus was established by the August 2012 rating decision on appeal that assigned noncompensable initial ratings for each disorder, effective from June 12, 2007.  By a September 2013 rating decision, the RO awarded the Veteran a temporary total (100 percent) evaluation for her left foot hallux valgus disability from February 21, 2013 through March 31, 2013, and a 10 percent rating thereafter.  By a May 2016 rating decision, the RO awarded the Veteran another temporary total (100 percent) evaluation for her left foot hallux valgus disability from November 25, 2015 through February 29, 2016, and resumed the 10 percent rating thereafter.

Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2016).

The Board notes that the Veteran is also service-connected for bilateral pes planus, rated as noncompensable.

The Rating Schedule provides a disability rating in excess of 10 percent for the feet for the following disabilities: flat feet or pes planus; claw foot or pes cavus; malunion or nonunion of the tarsal or metatarsal bones; and other foot injury, including actual loss of use of the foot.  38 C.F.R. §§ 5276, 5278, 5283, 5284 (2016).

On VA examination in June 2011, the Veteran was provided diagnoses of mild hallux valgus of the right foot and moderate hallux valgus of the left foot.

On VA (QTC) examination in November 2013, the Veteran complained that the hallux valgus in both of her feet had gotten worse.  The examiner noted that the Veteran's hallux valgus in both feet was manifested by mild or moderate symptoms.  The examiner noted that the Veteran had undergone resection of the metatarsal head of the left foot in February 2013.  He did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of the tarsal or metatarsal bones or other foot injuries, or weak foot.          

In a January 2017 letter, a VA physician reported that the Veteran underwent left foot surgery 14 months ago to correct a hallux rigidus deformity.  The VA physician stated that the Veteran was not having residual swelling of the dorsal aspect of the left foot over the left 1st and 2nd metatarsal.  It was noted that the Veteran also complained of pain under the 2nd metatarsal head of the left foot.  The physician stated that the 2nd metatarsal pain post 1st MPJ arthrodesis is a normal postoperative complication which can be treated by other ancillary methods.

Right Foot Hallux Valgus

The evidence is against a compensable initial rating for hallux valgus of the right foot.  As noted above, on VA examination in June 2011, the Veteran was provided a diagnosis of mild hallux valgus of the right foot.  While the November 2013 VA examination recorded complaints of worsening pain, the examiner characterized the hallux valgus of the right foot as manifested by mild or moderate symptoms and thus, not rising to the severity of being equivalent to amputation of the great toe.  Moreover, there is no evidence of operation of the right hallux valgus.  When the schedular criteria do not specifically outline any criteria for a noncompensable (zero percent) rating, a noncompensable rating is assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2016).  Because there is no evidence of right foot hallux valgus surgery or severe right hallux valgus disability, which are criteria for a compensable rating, a compensable initial rating is not warranted.

Further, although in Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts, the report of the June 2011 VA examination notes the Veteran described numbness at the ball of the foot, and on examination of the right foot, denied painful motion, instability, or abnormal weight bearing.  On VA examination in November 2013, the Veteran complained generally of right foot pain, and X-ray examination revealed only minor degenerative spurs involving the first metatarsal phalangeal joint.  However, the Veteran is also separately service-connected for pes planus, and the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  The Board finds that the Veteran has not been shown to have separate and distinct manifestations of pain attributable to the right foot hallux valgus.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

As the preponderance of the evidence is against a compensable initial rating for right hallux valgus, there is no doubt to be resolved in the Veteran's favor, and the appeal is denied.  38 C.F.R. § 4.3 (2016).

Left Foot Hallux Valgus

The evidence is against a compensable initial rating for the period prior to the left foot hallux valgus surgery on February 21, 2013.  The June 2011 VA examiner described the left foot hallux valgus as moderate which does not rise to the severity of being equivalent to amputation of the great toe.  It was reported that there was no evidence of painful motion, swelling, tenderness or instability.  Because there is no evidence of left foot hallux valgus surgery or severe left hallux valgus disability, which are criteria for a compensable rating, a compensable initial rating is not warranted prior to February 21, 2013.

Because the RO awarded the Veteran a temporary total (100 percent) evaluation for her left foot hallux valgus disability from February 21, 2013 through March 31, 2013, and from November 25, 2015 to February 29, 2016, with 10 percent ratings following each temporary total evaluation, the question that remains regarding left foot hallux valgus is whether or not a rating in excess of 10 percent is warranted from April 1, 2013 through November 24, 2015 and/or from March 1, 2016.  The Board finds that the evidence is against a rating in excess of 10 percent because the Veteran is in receipt of the maximum schedular 10 percent rating available under Diagnostic Code 5280, and thus, a rating higher than 10 percent for left foot hallux valgus must be denied from April 1, 2013 through November 24, 2015 and from March 1, 2016.

The Board acknowledges that the Veteran is currently experiencing pain in her left foot due to the hallux valgus and from the residuals of her last surgery but it is noted that a 10 percent rating is the maximum authorized for hallux valgus under the schedular rating criteria even if it is severe. In fact, the 10 percent rating is assigned specifically for severe hallux valgus.  As such, a finding that the Veteran has severe hallux valgus does not entitle her to a rating in excess of 10 percent for the left foot.

Because Diagnostic Code 5280 is not based on limitation of motion, and the Veteran is currently receiving the maximum schedular rating available for hallux valgus of both feet, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston v. Brown, 10 Vet. App. 80, 84-85 (citing 38 C.F.R. § 4.40).

The Board has considered whether a disability rating higher than 10 percent, would be appropriate under alternative diagnostic code provisions.  However, the claims file does not demonstrate a diagnosis of, or treatment for pes cavus (claw foot), malunion or nonunion of the tarsal or metatarsal bones, or moderately severe foot injury attributable to hallux valgus.  38 C.F.R. §§ 5278, 5283, 5284. 

Further, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a, and thus, rating listed conditions under that Diagnostic Code would constitute an impermissible rating by analogy here.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  The evidence shows a diagnosis of hallux valgus of the left foot, and thus, Diagnostic Code 5280 and its maximum 10 percent rating is appropriate. Moreover, as is mentioned above, the Veteran is also service-connected for pes planus and is separately rated for that condition.

Extension of Temporary Total Rating under 38 C.F.R. § 4.30

The Veteran seeks an extension of a temporary total (100 percent) convalescence rating for left foot hallux valgus disability beyond March 31, 2013, pursuant to 38 C.F.R. § 4.30. 

A temporary total rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

A temporary total disability rating is to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30 (a)(1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30 (a)(2) or (3) upon the approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b). 

Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).
  
In summary, a temporary total evaluation may be assigned for up to a maximum of twelve months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. § 4.30(a) and (b) are met.

In the current appeal, the Veteran underwent surgery of her left foot hallux valgus on February 21, 2013.  A temporary 100 percent evaluation was assigned effective February 21, 2013 through March 31, 2013, because the evidence of record supported a month period of convalescence for the surgery.  While the Veteran underwent a second surgery for left foot hallux valgus on November 25, 2015, she has only perfected an appeal with respect to the surgery conducted on February 21, 2013.  Therefore, the Board will only address the issue of entitlement to an extension of a temporary total rating under the provisions of 38 C.F.R. § 4.30, based upon convalescence following surgery of left foot hallux valgus, beyond March 31, 2013 and prior to November 25, 2015. 

In her Notice of Disagreement received in October 2013, the Veteran alleged that her left foot had not healed that she was still 100 percent disabled.  

VA treatment records dated in 2013 show that the Veteran continued to complain of pain associated with the left foot surgery.

Under the governing regulatory criteria (as they apply in the circumstances of this case), the Veteran may establish entitlement to a temporary total (convalescence) rating beyond March 31, 2013, if during such time there were severe postoperative residuals, immobilization by cast, house confinement, or the necessity to use a wheelchair or crutches (to prevent regular weight-bearing).  The record does not show that any of these requirements were met due to the February 21, 2013 surgery.  There were no severe postoperative residuals and no unhealed surgical wounds.  The Board acknowledges that the Veteran's left foot hallux valgus has continued to be symptomatic following the surgery, however, her complaints of pain and functional impairment are not evidence supporting an extension of a temporary total rating for surgical convalescence. 

The Board notes that the assignment of a temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continued to be symptomatic following surgery; there must be a need for convalescence, as that term is understood.  Thus, even though the evidence suggests that the Veteran's left foot hallux valgus surgery and convalescence did not fully resolve the underlying left foot problems, there is nothing in the record indicating that post-surgical convalescence was required beyond March 31, 2013. 

In summary, none of the criteria that would warrant extension of the Veteran's temporary total (convalescence) rating (following February 2013 surgery) beyond March 31, 2013, are met.  Therefore, there is no basis for awarding an extension of the convalescence rating.  The preponderance of the evidence is against the Veteran's claim, therefore, the reasonable doubt provisions of 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3 do not apply.  The appeal seeking an extension beyond March 31, 2013 of the temporary total convalescence rating must be denied.

Other Consideration

The Board has also considered the Veteran's lay statements regarding the severity of his service-connected disabilities. The Board acknowledges the Veteran's belief that her symptoms are of such severity as to warrant higher ratings for the disabilities; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to her symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are considered, are more probative than her assessment of the severity of the disabilities, particularly as she does not address the findings necessary to evaluate the disabilities under the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant has not been shown to have the requisite medical knowledge to render such a determination. 

The provisions of 38 C.F.R. § 3.321 (b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.   

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability levels and symptoms. Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  The Board notes that the evidence does not indicate, nor has the Veteran alleged, that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, the Board finds that referral for an extraschedular rating is not warranted based upon the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the Veteran has not asserted, and the record does not reflect, that the Veteran has been rendered unable to maintain substantially gainful employment due to the left and right foot hallux valgus.  Indeed, on VA examination in June 201l, the Veteran reported she had been retired since 1992 due to psychiatric impairment, namely depression.  As such, entitlement to a TDIU is not for adjudication.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension is denied.

A compensable initial rating right foot hallux valgus is denied.

Entitlement to a compensable initial rating for left foot hallux valgus prior to February 21, 2013 is denied.

Entitlement to a staged initial rating in excess of 10 percent from April 1, 2013 to November 24, 2015 and from March 1, 2016, is denied.

Entitlement to extension of a temporary total (100 percent) evaluation beyond March 31, 2013 for convalescence following left foot hallux valgus surgery, is denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


